DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the response filed on May 2, 2022.
Claim(s) 1, 9, and 16 have been amended and are hereby entered.
Claim(s) 1-20 are currently pending and have been examined. 
This action is made Non-Final.


Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because the machine learning model is directed to a specific technological improvement.  Examiner agrees.  Applicant’s machine learning model is a demonstration of a technological improvement of a computer.  This improvement is a practical application of the abstract idea, which makes the claimed invention patent eligible.  Examiner finds Applicant’s argument persuasive and withdraws the rejection of claims 1-20 under 35 USC 101 because the claims are directed towards a judicial exception.  
Applicant argued that the prior art did not teach or suggest the limitation to “determine a probability that the trigger is indicative of a potential tax implication by using a machine learning model to consult the tax implication database, wherein the tax implication database comprises user-verified data such that the machine learning model is personalized to the user”.  Examiner disagrees.  The Barton reference teaches determining a probability that the trigger is indicative of a potential tax implication by using a machine learning model to consult the tax implication database, wherein the tax implication database comprises user-verified data such that the machine learning model is personalized to the user  (see Barton:  col 3, lines 5-20, “…while the volume information may be used to adjust a calculated similarity between an utterance and the predefined phrase…”).  Therefore, Examiner finds Applicant’s argument non-persuasive.  Applicant’s remaining arguments regarding Examiner’s 103 rejection are moot due to Examiner’s new grounds of rejection.  

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 16-20 are directed to a computer program per se or data structure of a computer or software and therefore not statutory under 35 U.S. C. 101.  This is exemplified in In re Warmerdam 31 USPQ2d 1754 where the rejection of a claim to a disembodied data structure was affirmed.  Thus a claim to a data structure, per se, or other functional descriptive material, including computer programs, per se, is not patent eligible subject matter.
Functional descriptive material claimed in combination with an appropriate computer readable medium to enable the functionality to be realized is patent eligible subject matter if it is capable of producing a useful, concrete and tangible result when used in the computer system.  Compare Warmerdam to In re Lowry 32 USPQ2d 1031 where a memory with a data structure that increased computing efficiency was patentable.  The computer readable medium loaded with a computer program and in association with a computer provides the functional descriptive material in usable form to permit the functionality to be realized with the computer.  A program product which does not explicitly include such a medium, a program per se, a signal or other type of transmission media that fails to include the hardware necessary to realize the functionality (e.g., a transmitter or a receiver), and a piece of paper with the functional descriptive material written on it are all examples of media which are not believed to enable the functionality to be realized with the computer. “[I]nstructions for creating…” is considered as a source code or software per se.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 were rejected under 35 U.S.C. 103 as being unpatentable over Ciaramitaro (2012/0084185 A1) and in view of Hubbard (US 2017/0316513 A1) and in further view of Barton (US 9,047,857 B1).   
Regarding claim(s) 1, 9, and 16:
Ciaramitaro teaches:
	In regard to the following limitation, Ciaramitaro teaches:
a speaker for producing an audible message; (Ciaramitaro:  pgh 80, “The user interface may also include a speaker…”)
a microphone for receiving an audible input; (Ciaramitaro:  pgh 80, “…a microphone for audio communication.”)
a communications element communicably coupled to an external device and an external repository, (Ciaramitaro:  pgh 25, “…the system is implemented across a communications network, such as the Internet…”; pgh 80, “…the user interface may comprise wired or wireless data transfer elements, such as the communication component, a removable memory, data transceivers, and a transmitter…”)
interface with a tax implication database via the communications element; (Ciaramitaro:  pgh 52, “The module electronically stores the documents in a secure database…”)
and a processor; (Ciaramitaro:  pgh 76, “The various actions described herein as being performed by or using the computer program may actually be performed by…processors…”)
Ciaramitaro does not teach the remaining limitations.  However, Hubbard teaches:
wherein the external repository is associated with a tax preparation system; (Hubbard:  pgh 32, “The embodiments described herein address the computer-specific problem of implementing a virtual tax agent for tax return preparation.”)
determine a data request based at least in part on the data input, wherein at least one of the data input and the data request is associated with the external device; (Hubbard:  pgh 2, “…the system includes a natural language analysis engine configured to analyze user input and to identify a characteristic that maps to the first property of the query object based on the user input.”) 
receive a response based upon the data request, wherein the response is indicative as to whether the trigger is indicative of an actual tax implication; (Hubbard:  pgh 3, “The method also includes receiving user input from the user in response to communicating the first natural language question.”) 
provide the one or more financial documents from the financial account to the tax preparation system for a tax return preparation process; (Hubbard:  pgh 53, “The tax completion graph parser is configured to acquire and analyze user data to identify a portion of a tax return completion graph corresponding to a tax topic.”)
and provide, upon determining the actual tax implication, information indicative of the data input and the response to the external repository and the tax implication database… (Hubbard:  pgh 56, “…for example, a sub-selection of topical completeness graphs and tax calculation graphs can be used for intermediate tax results such as Adjusted Gross Income (AGI)…”)
after receiving the credentials, periodically access the one or more user accounts using the credentials on behalf of the user to retrieve account information including one or more financial documents of the user from the financial account; (Hubbard:  pgh 34, “Financial management systems manage financial transaction data from financial transaction generators such as accounts…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the tax service elements in Ciaramitaro to include the tax preparation teachings of Hubbard because “…virtual agents may improve the user experience by providing a more natural interaction between a human user and a third party principal…” (Hubbard:  pgh 28).  Ciaramitaro/Hubbard does not teach the remaining limitations.  However, Barton teaches:  
automatically determine an assistant-initiated trigger based upon the data input; (Barton:  col 4, lines 35-40, “…the voice-controlled device may receive vocal input from the user and the device and/or the resources may perform speech recognition to interpret a user’s operational request or command.”)
determine a probability that the trigger is indicative of a potential tax implication by using a machine learning model to consult the tax implication database, wherein the tax implication database comprises user-verified data such that the machine learning model is personalized to the user (Barton:  col 3, lines 5-20, “…while the volume information may be used to adjust a calculated similarity between an utterance and the predefined phrase…”)
request credentials from the user to access one or more user accounts of the user, the one or more user accounts comprising at least a financial account; (Barton:  col 4, lines 40-45, “The requests may be for essentially any type of operation, such as authentication…”)
continuously monitor a data set associated with at least one of the microphone, the external device, the external repository, and the one or more user accounts including the account information over an extended period of time to detect a data input; (Barton:  col 6, lines 10-25, “…the device performs ASR locally to identify the predefined utterance…captured by the microphone unit…”)
…to improve an accuracy of the machine learning model.  (Barton: col 9, lines 25-30, “…this similarity may be calculated using machine learning techniques…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the tax service elements in Ciaramitaro to include the tax preparation teachings of Hubbard  and the voice command teachings of Barton because “Homes are becoming more wired and connected with the proliferation of computing devices…” (Barton:  col 1, lines 5-10).  
 
	Regarding claim(s) 2: 
The combination of Ciaramitaro/Hubbard/Barton, as shown in the rejection above, discloses the limitations of claim 1.  Ciaramitaro further teaches:
wherein the data input is detected by analyzing, via the processor, the audible input via the microphone.  (Ciaramitaro:  pgh 74)

Regarding claim(s) 3: 
The combination of Ciaramitaro/Hubbard/Barton, as shown in the rejection above, discloses the limitations of claim 1.  Hubbard further teaches:
wherein the data input is detected by analyzing the user account associated with the external device.  (Hubbard:  pgh 34)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the tax service elements in Ciaramitaro to include the voice command teachings of Barton and the tax preparation teachings of Hubbard because “…virtual agents may improve the user experience by providing a more natural interaction between a human user and a third party principal…” (Hubbard:  pgh 28).  

Regarding claim(s) 4 and 13: 
The combination of Ciaramitaro/Hubbard/Barton, as shown in the rejection above, discloses the limitations of claims 1 and 9, respectively.  Ciaramitaro further teaches:
wherein the external device is a first external device, (Ciaramitaro:  pgh 80)
wherein the communications element is communicably coupled to a second external device, (Ciaramitaro:  pgh 25)
wherein the first external device is a smart phone associated with the user, (Ciaramitaro:  pgh 26)
and wherein the second external device is a server configured to interface with at least one of a customer bank and an e-mail system.  (Ciaramitaro:  pgh 25)

Regarding claim(s) 5: 
The combination of Ciaramitaro/Hubbard/Barton, as shown in the rejection above, discloses the limitations of claim 1.  Ciaramitaro further teaches:
wherein said information indicative of the data input and the data request is configured to be used by the tax preparation system in preparation of a tax return.  (Ciaramitaro:  pgh 25)

Regarding claim(s) 7, 10, and 18: 
The combination of Ciaramitaro/Hubbard/Barton, as shown in the rejection above, discloses the limitations of claims 5, 9, and 16, respectively.  Ciaramitaro further teaches:
wherein the data input is received from the external device, wherein the data request is presented to the user by the audible message via the speaker, and wherein the response is received from the user by the audible input via the microphone.  (Ciaramitaro:  pgh 80) 

Regarding claim(s) 8, 11, and 19: 
The combination of Ciaramitaro/Hubbard/Barton, as shown in the rejection above, discloses the limitations of claims 5, 9, and 16, respectively.  Ciaramitaro further teaches:
wherein the data input is received from the user by the audible input via the microphone, wherein the data request is presented to the external device to verify the potential tax implication, and wherein the response is presented to the user by the audible message via the speaker.  (Ciaramitaro:  pgh 80)

Regarding claim(s) 12 and 20: 
The combination of Ciaramitaro/Hubbard/Barton, as shown in the rejection above, discloses the limitations of claims 9 and 16, respectively.  Hubbard further teaches:
wherein the data input is detected by analyzing the user account associated with the external device, (Hubbard:  pgh 34)
Hubbard/Barton does not teach the remaining limitation.  However, Ciaramitaro teaches:
wherein the data request is presented to the user by an audible message via a speaker, and wherein the response provides a verification of the actual tax implication.  (Ciaramitaro:  pgh 80)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Ciaramitaro/Barton to include the teachings of Hubbard because “…virtual agents may improve the user experience by providing a more natural interaction between a human user and a third party principal…” (Hubbard:  pgh 28).  

Regarding claim(s) 14 and 17: 
The combination of Ciaramitaro/Hubbard/Barton, as shown in the rejection above, discloses the limitations of claims 9 and 16, respectively.  Ciaramitaro further teaches:
wherein at least a portion of the one or more non-transitory computer readable storage media is associated with a home assistance device.  (Ciaramitaro:  pgh 26)

Regarding claim(s) 15: 
The combination of Ciaramitaro/Hubbard/Barton, as shown in the rejection above, discloses the limitations of claim 9.  Ciaramitaro further teaches:
wherein at least a portion of the one or more non-transitory computer readable storage media is associated with a smart phone associated with the user.  (Ciaramitaro:  pgh 26)34  


Claim 6 was rejected under 35 U.S.C. 103 as being unpatentable over Ciaramitaro in view of Hubbard in view of Barton, as applied in the above rejection of clams 1 and 5, further in view of Regan (2014/0180883 A1).   
Regarding claim(s) 6: 
The combination of Ciaramitaro/Hubbard/Barton, as shown in the rejection above, discloses the limitations of claim 5.  Regan further teaches:
wherein the external repository is further associated with a bank, and wherein the processor is further programmed to access a bank account associated with the user and the bank to monitor the bank account for at least one of purchases, income, and expenses.  (Regan:  pgh 738, “An extract is required from AIM informing ROS of ROS customer direct debit details…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the tax service elements in Ciaramitaro/Hubbard/Barton to include the tax preparation teachings of Regan because “There is still a growing need…for a more comprehensive on-line system that facilitates the tax-filing process” (Regan:  pgh 5).  


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Hammad (US 10,795,966) discloses a system and method for routing data requests to an external data store with the aid of cloud computing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 12:00 pm - 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/JOHN O PRESTON/             Examiner, Art Unit 3698                                                                                                                                                                                           	July 22, 2022


/Mike Anderson/             Supervisory Patent Examiner, Art Unit 3698